DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 2, 2022 has been entered.  Claims 1 – 9 and 13 – 20 remain pending in the application.  Applicant’s amendments to Claims have overcome the 35 U.S.C. 112(a) rejection of Claim 20 previously set forth in the Non-Final Office Action mailed January 31, 2022.  Examiner further acknowledges applicant’s amendments to Claims 1 and 4 – 6, which no longer invoke the 35 U.S.C. 112(f) interpretation of the claim limitations previously set forth in the Non-Final Office Action mailed January 31, 2022.  
Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejections of Claims 1 – 9 and 13 – 20 filed 5/2/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments that the newly recited functionality is neither a mental process nor a method of organizing human behavior falling into any of the MPEP enumerated categories for such a classification, the amended claims do not preclude the claim limitations, under their broadest reasonable interpretation, from covering an interaction between people but for the recitation of generic computer components, therefore falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Applicant’s arguments with respect to the 35 U.S.C. 102 and the 35 U.S.C. 103 rejections of Claims 1 – 9 and 13 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 132 in Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0020, line 19, “battery 104” should read “battery 116”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 4-5, “receive verbal input an occupant of the vehicle” should read “receive verbal input from an occupant of the vehicle”.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:
In line 2, “receive verbal input an occupant of the vehicle” should read “receive verbal input from an occupant of the vehicle”.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:
In lines 1-2, “the weighting is further on a proximity of the topic” should read “the weighting is further based on a proximity of the topic”.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:
In line 3, “receive verbal input an occupant of the vehicle” should read “receive verbal input from an occupant of the vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 and 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a vehicle comprising: an interface; and a processor configured to: receive verbal input from an occupant of the vehicle ending with language corresponding to a question; determine a plurality of topics within the input by parsing the input; determine a correlation between at least one vehicle operating parameter and at least one of the plurality of topics; weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determine a topic for which an answer is to be generated based on the weighting; and operate the interface to output the answer to the occupant.
The claim 1 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “an interface” and “a processor”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receive” in the context of this claim encompasses one person listening to another person’s remarks that end with language corresponding to a question, “determine a plurality of topics” in the context of this claim encompasses the listener determining the topics in the speaker’s question, “determine a correlation” in the context of this claim encompasses the listener determining the topic in the speaker’s question corresponds to a vehicle operating parameter, “weight” in the context of this claim encompasses the listener considering the priority of the topics in the speaker’s question based on the frequency that the speaker has previously mentioned the topics and whether the topics correspond to a vehicle operating parameter, “determine a topic” in the context of this claim encompasses the listener deciding which topic to answer, and “operate” in the context of this claim encompasses the listener providing an answer to the speaker’s question in verbal or written form.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional elements – “an interface” and “a processor”. The interface and processor are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an interface” and “a processor” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 depends from claim 1, and thus recites the limitations of claim 1, wherein at least one topic directly references at least one of the at least one operating parameters.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation, wherein at least one topic directly references at least one of the at least one operating parameters, does not preclude the actions of claim 1 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks, the listener could determine that the speaker asked a question about an operating parameter of a vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 depends from claim 2, and thus recites the limitations of claim 2, wherein the operating parameter is a fuel level of the vehicle.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation, wherein the operating parameter is a fuel level of the vehicle, does not preclude the actions of claim 2 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining they have asked a question pertaining to the fuel level of a vehicle, the listener could determine the vehicle’s fuel level by looking at the fuel gauge and providing the fuel level to the speaker in verbal or written form.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 depends from claim 2, and thus recites the limitations of claim 2, wherein the weighting is further based on syntactical, semantical, and grammatical scores.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation, wherein the weighting is further based on syntactical, semantical, and grammatical scores, does not preclude the actions of claim 2 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the listener could use syntactical, semantical, and grammatical information from the remarks to identify the subject of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 depends from claim 2, and thus recites the limitations of claim 2, wherein processor weighting is further based on a proximity of the topic to the language corresponding to the question.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation, wherein processor weighting is further based on a proximity of the topic to the language corresponding to the question, does not preclude the actions of claim 2 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the listener could use the proximity of topics to the question to identify the subject of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 depends from claim 1, and thus recites the limitations of claim 1, wherein the processor is further configured to automatically operate a vehicle control system based on the answer corresponding to at least one predefined automatic action for execution having an association with the answer.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation, wherein the processor is further configured to automatically operate a vehicle control system based on the answer corresponding to at least one predefined automatic action for execution having an association with the answer, does not preclude the actions of claim 1 from practically being performed in an interaction between two people.  For example, “operate” in the context of this claim encompasses a person operating a vehicle system based on the answer to a question about a vehicle parameter.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 depends from claim 1, and thus recites the limitations of claim 1, wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation, wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker, does not preclude the actions of claim 1 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the speaker could address their question to the listener by using the listener’s name as the object of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 depends from claim 7, and thus recites the limitations of claim 7, wherein the moniker is a manufacturer, make, or model of the vehicle.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The additional limitation, wherein the moniker is a manufacturer, make, or model of the vehicle, does not preclude the actions of claim 7 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the speaker could address their question to the listener by using a name of a vehicle manufacturer, make, or model, in place of the listener’s name, as the object of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 depends from claim 1, and thus recites the limitations of claim 1, wherein the operating parameter is selected based on context selections associated with the occupant.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation, wherein the operating parameter is selected based on context selections associated with the occupant, does not preclude the actions of claim 1 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the person listening could use contextual information associated with the speaker to determine the question being asked.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the interface and processor elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising: receiving verbal input from an occupant of the vehicle ending with language corresponding to a question; determining a plurality of topics within the input by parsing the input; determining a correlation between at least one vehicle operating parameter and at least one of the plurality of topics; weighting each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determining a topic for which an answer is to be generated based on the weighting; and operating an interface to output the answer to the occupant.
The claim 13 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “an interface”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receiving” in the context of this claim encompasses one person listening to another person’s remarks that end with language corresponding to a question, “determining a plurality of topics” in the context of this claim encompasses the listener determining the topics in the speaker’s question, “determining a correlation” in the context of this claim encompasses the listener determining the a topic in the speaker’s question corresponds to a vehicle operating parameter, “weighting” in the context of this claim encompasses the listener considering the priority of the topics in the speaker’s question based on the frequency that the speaker has previous mentioned the topics and whether the topics correspond to a vehicle operating parameter, “determining a topic” in the context of this claim encompasses the listener deciding which topic to answer, and “operating” in the context of this claim encompasses the listener providing an answer to the speaker’s question in verbal or written form.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “an interface”.  The interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 depends from claim 13, and thus recites the limitations of claim 13, wherein at least one topic directly references at least one of the at least one operating parameters.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, wherein at least one topic directly references at least one of the at least one operating parameters, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks, the listener could determine that the speaker asked a question about an operating parameter of a vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 depends from claim 13, and thus recites the limitations of claim 13, wherein the operating parameter is a fuel level of the vehicle.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, wherein the operating parameter is a fuel level of the vehicle, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining they have asked a question pertaining to the fuel level of a vehicle, the listener could determine the vehicle’s fuel level by looking at the fuel gauge and providing the fuel level to the speaker in verbal or written form.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 depends from claim 13, and thus recites the limitations of claim 13, wherein the weighting is further based on syntactical, semantical, and grammatical scores.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, wherein the weighting is further based on syntactical, semantical, and grammatical scores, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the listener could use syntactical, semantical, and grammatical information from the remarks to identify the subject of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 depends from claim 13, and thus recites the limitations of claim 13, wherein the weighting is further based on a proximity of the topic to the language corresponding to the question.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, wherein the weighting is further based on a proximity of the topic to the language corresponding to the question, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the listener could use the proximity of topics to the question to identify the subject of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 depends from claim 13, and thus recites the limitations of claim 13, further comprising automatically operating a vehicle control system corresponding to at least one predefined automatic action for execution having an association with the answer.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, further comprising automatically operating a vehicle control system corresponding to at least one predefined automatic action for execution having an association with the answer, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, “operating” in the context of this claim encompasses a person operating a vehicle system based on the answer to a question about a vehicle parameter.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 depends from claim 13, and thus recites the limitations of claim 13, wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation, wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker, does not preclude the steps of claim 13 from practically being performed in an interaction between two people.  For example, with one person listening to another person’s remarks and determining if they have asked a question pertaining to an operating parameter of a vehicle, the speaker could address their question to the listener by using the listener’s name as the object of the question.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the interface element amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a vehicle comprising: a processor configured to: receive verbal input from an occupant of the vehicle ending with language corresponding to a question; determine a plurality of topics within the input by parsing the input; determine a correlation between at least one vehicle operating parameter and at least one of the plurality of topics; weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determine a topic for which an answer is to be generated based on the weighting; and automatically operate the vehicle based on an answer corresponding to at least one predefined automatic action for execution having an association with the answer.
The claim 20 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “a processor”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “receive” in the context of this claim encompasses one person listening to another person’s remarks that end with language corresponding to a question, “determine a plurality of topics” in the context of this claim encompasses the listener determining the topics in the speaker’s question, “determine a correlation” in the context of this claim encompasses the listener determining the a topic in the speaker’s question corresponds to a vehicle operating parameter, “weight” in the context of this claim encompasses the listener considering the priority of the topics in the speaker’s question based on the frequency that the speaker has previous mentioned the topics and whether the topics correspond to a vehicle operating parameter, “determine a topic” in the context of this claim encompasses the listener deciding which topic to answer, and “operate” in the context of this claim encompasses the speaker operating a vehicle based on the answer to a question about a vehicle parameter.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “a processor”.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6, 13 – 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US Patent No. 9,875,583), in view of Dahir et al. (US Patent No. 10,819,667), hereinafter Dahir.
Regarding claim 1, Prokhorov discloses a vehicle (Figure 1, Vehicle 200) comprising:
an interface (Figure 2, Input System 250 and Output System 255); 
and a processor (Figure 2, Processor(s) 210) configured to:
receive verbal input from an occupant of the vehicle ending with language corresponding to a question (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included."; Column 5, lines 50-64, “A “command” can be any request to take an action and/or to perform a task. A “comment” can be anything spoken, uttered, exclaimed, pronounced, exclaimed, vocalized, verbalized, voiced, emitted, articulated, and/or stated aloud by a vehicle occupant that is not a command and/or that is indicated or designated by the vehicle occupant as being a comment, remark, observation, note, or memo.  In one or more arrangements, the detected command(s) 180 can be processed by the vehicle 200 for implementation. In one or more arrangements, the detected command(s) 180 can be vehicle diagnostic commands. Vehicle diagnostic commands can include commands to acquire data that relates to a perceived or potential problem with the vehicle 200 and/or to an unusual occurrence relating to or encountered by the vehicle 200.”; A command to acquire data reads on language corresponding to a question, and a voice input containing more than one command or comment where the last command or comment is a command reads on the verbal input ending with language corresponding to a question.);
determine a plurality of topics within the input by parsing the input (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included.");
determine a correlation between at least one vehicle operating parameter and at least one of the plurality of topics (Column 14, lines 18-22, "Responsive to detecting a command 180 in an occupant voice input 170 received from a vehicle occupant 150, the sensor system 240 can acquire vehicle operational data 175. The vehicle operational data 175 can be relevant to and/or based on the detected command 180.");
and operate the interface to output the answer to the occupant (Column 17, lines 64-67, "For instance, the vehicle operational data 175 can be presented on a display, printed on paper or other media, output over a speaker, or in any other suitable manner.").
Prokhorov does not specifically disclose: weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determine a topic for which an answer is to be generated based on the weighting.
Dahir teaches:
weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters (Column 12, lines 19-22, “The processor may also distinguish between different topics by applying weights to the different keywords, such as based on their term frequencies in a given conversation, the strength of association with the topic, etc.”; The term frequencies in a given conversation reads on the frequency of prior usage, and the strength of association with the topic describes a greater weight being given to a keyword when it is correlated with a particular topic.);
determine a topic for which an answer is to be generated based on the weighting (Column 8, lines 14-16, “Topic identifier 406 may then assign a topic to the conversations based in part on these weightings.”).
Dahir teaches assigning weights to topics based on the frequency of terms corresponding to the topics and using the weights to select a topic in order to automatically generate tasks to be performed by the user (Column 8, lines 51-55, “In another example, UI process 418 may automatically generate tasks to be performed by the primary user and/or other conversation participant(s), based on the keywords in the conversations regarding the topic.”).
Prokhorov and Dahir are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov to incorporate the teachings of Dahir and assign weights to topics based on the frequency of terms corresponding to the topics and include additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters, and using the weights to select a topic.  Doing so would allow for automatically generating tasks to be performed by the user.
Regarding claim 2, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 1.  Prokhorov further discloses:
wherein at least one topic directly references at least one of the at least one operating parameters (Column 19, lines 22-27, "The comment(s) 185 can be associated with the acquired vehicle operational data 175 in any suitable manner. The comment(s) 185 can provide addition information and/or context to a subsequent reviewer of the acquired vehicle operational data 175.").
Regarding claim 6, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 1.  Prokhorov further discloses:
wherein the processor is further configured to automatically operate a vehicle control system based on the answer corresponding to at least one predefined automatic action for execution having an association with the answer (Column 19, lines 10-17, "The received occupant voice input 170 can be analyzed by the voice input analysis module 130, which can detect whether the vehicle occupant 150 has provided a command. If a command 180 is detected in the occupant voice input 170, the vehicle 200 can cause the sensor system 240 to activate one or more sensors to acquire vehicle operational data 175 from at least the external environment of the vehicle 200.").
Regarding claim 13, Prokhorov discloses a method comprising:
receiving verbal input from an occupant of the vehicle ending with language corresponding to a question (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included."; Column 5, lines 50-64, “A “command” can be any request to take an action and/or to perform a task. A “comment” can be anything spoken, uttered, exclaimed, pronounced, exclaimed, vocalized, verbalized, voiced, emitted, articulated, and/or stated aloud by a vehicle occupant that is not a command and/or that is indicated or designated by the vehicle occupant as being a comment, remark, observation, note, or memo.  In one or more arrangements, the detected command(s) 180 can be processed by the vehicle 200 for implementation. In one or more arrangements, the detected command(s) 180 can be vehicle diagnostic commands. Vehicle diagnostic commands can include commands to acquire data that relates to a perceived or potential problem with the vehicle 200 and/or to an unusual occurrence relating to or encountered by the vehicle 200.”; A command to acquire data reads on language corresponding to a question, and a voice input containing more than one command or comment where the last command or comment is a command reads on the verbal input ending with language corresponding to a question.);
determining a plurality of topics within the input by parsing the input (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included.");
determining a correlation between at least one vehicle operating parameter and at least one of the plurality of topics (Column 14, lines 18-22, "Responsive to detecting a command 180 in an occupant voice input 170 received from a vehicle occupant 150, the sensor system 240 can acquire vehicle operational data 175. The vehicle operational data 175 can be relevant to and/or based on the detected command 180.");
and operating the interface to output the answer to the occupant (Column 17, lines 64-67, "For instance, the vehicle operational data 175 can be presented on a display, printed on paper or other media, output over a speaker, or in any other suitable manner.").
Prokhorov does not specifically disclose: weighting each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determining a topic for which an answer is to be generated based on the weighting.
Dahir teaches:
weighting each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters (Column 12, lines 19-22, “The processor may also distinguish between different topics by applying weights to the different keywords, such as based on their term frequencies in a given conversation, the strength of association with the topic, etc.”; The term frequencies in a given conversation reads on the frequency of prior usage, and the strength of association with the topic describes giving greater weight to keywords that are correlated with a particular topic.);
determining a topic for which an answer is to be generated based on the weighting (Column 8, lines 14-16, “Topic identifier 406 may then assign a topic to the conversations based in part on these weightings.”).
Dahir teaches assigning weights to topics based on the frequency of terms corresponding to the topics and using the weights to select a topic in order to automatically generate tasks to be performed by the user (Column 8, lines 51-55, “In another example, UI process 418 may automatically generate tasks to be performed by the primary user and/or other conversation participant(s), based on the keywords in the conversations regarding the topic.”).
Prokhorov and Dahir are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov to incorporate the teachings of Dahir and assign weights to topics based on the frequency of terms corresponding to the topics  and include additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters, and using the weights to select a topic.  Doing so would allow for automatically generating tasks to be performed by the user.
Regarding claim 14, Prokhorov in view of Dahir discloses the method as claimed in claim 13.  Prokhorov further discloses:
wherein at least one topic directly references at least one of the at least one operating parameters (Column 19, lines 22-27, "The comment(s) 185 can be associated with the acquired vehicle operational data 175 in any suitable manner. The comment(s) 185 can provide addition information and/or context to a subsequent reviewer of the acquired vehicle operational data 175.").
Regarding claim 18, Prokhorov in view of Dahir discloses the method as claimed in claim 13.  Prokhorov further discloses:
further comprising automatically operating a vehicle control system corresponding to at least one predefined automatic action for execution having an association with the answer (Column 19, lines 10-17, "The received occupant voice input 170 can be analyzed by the voice input analysis module 130, which can detect whether the vehicle occupant 150 has provided a command. If a command 180 is detected in the occupant voice input 170, the vehicle 200 can cause the sensor system 240 to activate one or more sensors to acquire vehicle operational data 175 from at least the external environment of the vehicle 200.").
Regarding claim 20, Prokhorov discloses a vehicle (Figure 1, Vehicle 200) comprising:
a processor (Figure 2, Processor(s) 210) configured to:
receive verbal input from an occupant of the vehicle ending with language corresponding to a question (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included."; Column 5, lines 50-64, “A “command” can be any request to take an action and/or to perform a task. A “comment” can be anything spoken, uttered, exclaimed, pronounced, exclaimed, vocalized, verbalized, voiced, emitted, articulated, and/or stated aloud by a vehicle occupant that is not a command and/or that is indicated or designated by the vehicle occupant as being a comment, remark, observation, note, or memo.  In one or more arrangements, the detected command(s) 180 can be processed by the vehicle 200 for implementation. In one or more arrangements, the detected command(s) 180 can be vehicle diagnostic commands. Vehicle diagnostic commands can include commands to acquire data that relates to a perceived or potential problem with the vehicle 200 and/or to an unusual occurrence relating to or encountered by the vehicle 200.”; A command to acquire data reads on language corresponding to a question, and a voice input containing more than one command or comment where the last command or comment is a command reads on the verbal input ending with language corresponding to a question.);
determine a plurality of topics within the input by parsing the input (Column 3, lines 28-31, "The voice input analysis module(s) 130 can be configured to analyze the occupant voice input(s) 170 to detect whether one or more commands 180 and/or one or more comments 185 are included.");
determine a correlation between at least one vehicle operating parameter and at least one of the plurality of topics (Column 14, lines 18-22, "Responsive to detecting a command 180 in an occupant voice input 170 received from a vehicle occupant 150, the sensor system 240 can acquire vehicle operational data 175. The vehicle operational data 175 can be relevant to and/or based on the detected command 180.");
and automatically operate the vehicle based on an answer corresponding to at least one predefined automatic action for execution having an association with the answer (Column 19, lines 10-17, "The received occupant voice input 170 can be analyzed by the voice input analysis module 130, which can detect whether the vehicle occupant 150 has provided a command. If a command 180 is detected in the occupant voice input 170, the vehicle 200 can cause the sensor system 240 to activate one or more sensors to acquire vehicle operational data 175 from at least the external environment of the vehicle 200.").
Prokhorov does not specifically disclose: weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters; determine a topic for which an answer is to be generated based on the weighting.
Dahir teaches:
weight each topic based on at least frequency of prior usage for the vehicle and including additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters (Column 12, lines 19-22, “The processor may also distinguish between different topics by applying weights to the different keywords, such as based on their term frequencies in a given conversation, the strength of association with the topic, etc.”; The term frequencies in a given conversation reads on the frequency of prior usage, and the strength of association with the topic describes giving greater weight to keywords that are correlated with a particular topic.);
determine a topic for which an answer is to be generated based on the weighting (Column 8, lines 14-16, “Topic identifier 406 may then assign a topic to the conversations based in part on these weightings.”).
Dahir teaches assigning weights to topics based on the frequency of terms corresponding to the topics and using the weights to select a topic in order to automatically generate tasks to be performed by the user (Column 8, lines 51-55, “In another example, UI process 418 may automatically generate tasks to be performed by the primary user and/or other conversation participant(s), based on the keywords in the conversations regarding the topic.”).
Prokhorov and Dahir are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov to incorporate the teachings of Dahir and assign weights to topics based on the frequency of terms corresponding to the topics and include additional weighting for any topic correlated to at least one of the at least one vehicle operating parameters, and using the weights to select a topic.  Doing so would allow for automatically generating tasks to be performed by the user.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir and further in view of Pfalzgraf et al. (US Patent No. 10,262,652), hereinafter Pfalzgraf.
Regarding claim 3, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 2, but does not specifically disclose: wherein the operating parameter is a fuel level of the vehicle.
Pfalzgraf teaches:
wherein the operating parameter is a fuel level of the vehicle (Column 7, line 66 - column 8, line 7, " A vehicle illustrated in FIG. 1 has a voice control device 2 which is connected to a recording device 3 comprising a microphone and is set up to control a local computer 4 of the vehicle 1. The local computer 4 is connected to a GPS receiver 6, a mobile telephone 7, an audio/video system 8 and further vehicle electronics 9, which can provide information relating to the vehicle speed, temperature, fuel level and the like, and is set up to transmit data to the Internet or to receive data from the latter via a radio connection."). Pfalzgraf teaches that a voice-controlled device connected to vehicle electronics to provide vehicle parameters including the fuel level allows the voice-controlled device to adapt to respond to requests as needed (Column 1, lines 54-56, "The invention is based on the object of making it possible to adapt the voice control device to linguistically issued control requests in a need-based manner.").
Prokhorov, Dahir, and Pfalzgraf are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Pfalzgraf and provide for the fuel level to be part of the vehicle operational data that can be acquired and provided in response to voice commands.  Doing so would allow the possible responses to voice commands to be adapted as needed to provide fuel level information.
Regarding claim 15, Prokhorov in view of Dahir discloses the method as claimed in claim 13, but does not specifically disclose: wherein the operating parameter is a fuel level of the vehicle.
Pfalzgraf teaches:
wherein the operating parameter is a fuel level of the vehicle (Column 7, line 66 - column 8, line 7, " A vehicle illustrated in FIG. 1 has a voice control device 2 which is connected to a recording device 3 comprising a microphone and is set up to control a local computer 4 of the vehicle 1. The local computer 4 is connected to a GPS receiver 6, a mobile telephone 7, an audio/video system 8 and further vehicle electronics 9, which can provide information relating to the vehicle speed, temperature, fuel level and the like, and is set up to transmit data to the Internet or to receive data from the latter via a radio connection."). Pfalzgraf teaches that including the fuel level as a vehicle parameter that can be the topic of a spoken question allows for responding to requests as needed (Column 1, lines 54-56, "The invention is based on the object of making it possible to adapt the voice control device to linguistically issued control requests in a need-based manner.").
Prokhorov, Dahir, and Pfalzgraf are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Pfalzgraf and provide for the fuel level to be part of the vehicle operational data that can be acquired and provided in response to voice commands.  Doing so would allow the possible responses to voice commands to be adapted as needed to provide fuel level information.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir and further in view of Wolverton et al. (US Patent No. 9,798,799), hereinafter Wolverton.
Regarding claim 4, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 2, but does not specifically disclose: wherein the weighting is further based on syntactical, semantical, and grammatical scores.
Wolverton teaches:
wherein the weighting is further based on syntactical, semantical, and grammatical scores (Abstract, line 1-2, "A vehicle personal assistant to engage a user in a conversational dialog about vehicle-related topics"; Column 7, lines 41-47, "The natural language processor may apply syntactic, grammar, and/or semantic rules, which may be stored in an NLP portion 172 of the vehicle-specific conversation model 132, to the text produced by the speech recognition engine, to parse and/or annotate the text in order to better understand the user's intended meaning of the uttered speech.").  Wolverton teaches that a voice-controlled device that provides the user with information about vehicle-related topics can use syntactic, grammar, and semantic rules to determine the user’s intent to identify the information that needs to be retrieved (Column 7, lines 27-30, "The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.").
Prokhorov, Dahir, and Wolverton are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Wolverton and use syntactic, grammar, and semantic rules to determine the topic of the user’s question.  Doing so would assist in identifying the topic of the question so that the proper answer can be retrieved and provided.
Regarding claim 16, Prokhorov in view of Dahir discloses the method as claimed in claim 13, but does not specifically disclose: wherein the weighting is further based on syntactical, semantical, and grammatical scores.
Wolverton teaches:
wherein the weighting is further based on syntactical, semantical, and grammatical scores (Abstract, line 1-2, "A vehicle personal assistant to engage a user in a conversational dialog about vehicle-related topics"; Column 7, lines 41-47, "The natural language processor may apply syntactic, grammar, and/or semantic rules, which may be stored in an NLP portion 172 of the vehicle-specific conversation model 132, to the text produced by the speech recognition engine, to parse and/or annotate the text in order to better understand the user's intended meaning of the uttered speech.").  Wolverton teaches providing information about vehicle-related topics using syntactic, grammar, and semantic rules to determine the user’s intent to identify the information that needs to be retrieved (Column 7, lines 27-30, "The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.").
Prokhorov, Dahir, and Wolverton are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Wolverton and use syntactic, grammar, and semantic rules to determine the topic of the user’s question.  Doing so would assist in identifying the topic of the question so that the proper answer can be retrieved and provided.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir and further in view of McCloskey et al. (US Patent No. 10,366,107), hereinafter McCloskey.
Regarding claim 5, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 2, but does not specifically disclose: wherein processor weighting is further based on a proximity of the topic to the language corresponding to the question.
McCloskey teaches:
wherein processor weighting is further based on a proximity of the topic to the language corresponding to the question (Column 5, lines 24-28, "For example, some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data. Other reasoning algorithms may look at temporal or spatial features in the language"; Column 12, lines 28-31, "In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses.").  McCloskey teaches that a voice-controlled device that provides answers to questions can use the proximity of topics to the question to determine the user’s intent to provide the appropriate answer for the question (Column 5, lines 31-34, "The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm.").
Prokhorov, Dahir, and McCloskey are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of McCloskey and use the proximity of topics to the question to determine the user’s intent.  Doing so would assist in identifying the topic of the question so that the proper answer can be retrieved and provided.
Regarding claim 17, Prokhorov in view of Dahir discloses the method as claimed in claim 13, but does not specifically disclose: wherein the weighting is further based on a proximity of the topic to the language corresponding to the question.
McCloskey teaches:
wherein the weighting is further based on a proximity of the topic to the language corresponding to the question (Column 5, lines 24-28, "For example, some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data. Other reasoning algorithms may look at temporal or spatial features in the language"; Column 12, lines 28-31, "In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses.").  McCloskey teaches using the proximity of topics to the question to determine the user’s intent to provide the appropriate answer for the question (Column 5, lines 31-34, "The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm.").
Prokhorov, Dahir, and McCloskey are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of McCloskey and use the proximity of topics to the question to determine the user’s intent.  Doing so would assist in identifying the topic of the question so that the proper answer can be retrieved and provided.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir and further in view of Mois et al. (US Patent No. 10,102,844), hereinafter Mois.
Regarding claim 7, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 1, but does not specifically disclose: wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker.
Mois teaches:
 wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker (Column 2, lines 17-22, "In one exemplary, non-limiting embodiment, an individual may speak an audible command, such as a question, to their voice activated electronic device. The audible command may be prefaced by a wakeword, which causes the voice activated electronic device to begin capturing audio data."; Column 4, lines 7-11, "One exemplary wakeword may be a name, such as the name, “Alexa,” however persons of ordinary skill in the art will recognize that the any word (e.g., “Amazon”), or series of words (e.g., “Wake Up” or “Hello, Alexa”) may alternatively be used as the wakeword.").  Mois teaches that a voice-controlled device that provides answers to questions, where the questions include an interrogative where an object of the interrogative is a moniker (i.e. wake word), allows the user’s intent to be determined by analyzing the natural language input (Column 2, lines 29-33, "Upon receipt, the backend system may generate text data by executing speech-to-text functionality on the audio data, as well as determine an intent of the question that was asked using natural language understanding functionality.").
Prokhorov, Dahir, and Mois are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Mois to respond to questions that include an interrogative where an object of the interrogative is a moniker.  Doing so would allow the user’s intent to be determined by analyzing the natural language input.
Regarding claim 19, Prokhorov in view of Dahir discloses the method as claimed in claim 13, but does not specifically disclose: wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker.
Mois teaches:
 wherein the language corresponding to the question includes an interrogative where an object of the interrogative is a moniker (Column 2, lines 17-22, "In one exemplary, non-limiting embodiment, an individual may speak an audible command, such as a question, to their voice activated electronic device. The audible command may be prefaced by a wakeword, which causes the voice activated electronic device to begin capturing audio data."; Column 4, lines 7-11, "One exemplary wakeword may be a name, such as the name, “Alexa,” however persons of ordinary skill in the art will recognize that the any word (e.g., “Amazon”), or series of words (e.g., “Wake Up” or “Hello, Alexa”) may alternatively be used as the wakeword.").  Mois teaches providing answers to questions, where the questions include an interrogative where an object of the interrogative is a moniker (i.e. wake word), to allow the user’s intent to be determined by analyzing the natural language input (Column 2, lines 29-33, "Upon receipt, the backend system may generate text data by executing speech-to-text functionality on the audio data, as well as determine an intent of the question that was asked using natural language understanding functionality.").
Prokhorov, Dahir, and Mois are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Mois to respond to questions that include an interrogative where an object of the interrogative is a moniker.  Doing so would allow the user’s intent to be determined by analyzing the natural language input.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir and Mois as applied to claim 7 above, and further in view of Friedman et al. (US Patent Application Publication No. 2019/0237067), hereinafter Friedman.
Regarding claim 8, Prokhorov in view of Dahir and Mois discloses the vehicle as claimed in claim 7, but does not specifically disclose wherein the moniker is a manufacturer, make, or model of the vehicle.
Friedman teaches:
wherein the moniker is a manufacturer, make, or model of the vehicle (Paragraph 23, lines 1-5, "As an example, the voice command control unit 110 may determine that microphone data 124-01 relating to passenger front zone 122-01 and microphone data 124-03 relating to the driver rear zone 122-03 includes wake-up-word data (such as “wake up,” “Hello Toyota,” etc.)."  Friedman teaches a vehicle voice controller that allows questions that include an interrogative where an object of the interrogative is a moniker, and the moniker is a manufacturer, make, or model of the vehicle, where the user can customize the vehicle wake word to match a name associated with the vehicle (Paragraph 0019, lines 3-7, "A customized wake-up-word may be created based on user preference, such as “Hello Toyota.” The wake-up-word may be used within the vehicle cabin 102 to permit any passenger to activate a voice command functionality of the vehicle 100.").
Prokhorov, Dahir, Mois, and Friedman are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prokhorov in view of Dahir and Mois to incorporate the teachings of Friedman to respond to questions that include a moniker where the moniker can be set to a manufacturer, make, or model of the vehicle.  Doing so would allow the user to customize the vehicle wake word to match a name associated with the vehicle.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Dahir as applied to claim 1 above, and further in view of Gruber et al. (US Patent No. 9,966,065), hereinafter Gruber.
Regarding claim 9, Prokhorov in view of Dahir discloses the vehicle as claimed in claim 1, but does not specifically disclose: wherein the operating parameter is selected based on context selections associated with the occupant.
Gruber teaches:
wherein the operating parameter is selected based on context selections associated with the occupant (Column 35, line 61 - Column 36, line 2, "In some examples, in addition to the sequence of words or tokens obtained from STT processing module 730, natural language processing module 732 can also receive contextual information associated with the user request, e.g., from I/O processing module 728. The natural language processing module 732 can optionally use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module 730.").  While the question answering system of Gruber is not specific to a vehicle, further defining the information received from the speech input corresponds to selecting the operating parameter, and the contextual information associated with the user request corresponds to the context selections associated with the occupant.  Gruber teaches that a voice-controlled question answering system that uses context associated with the user to select the topic of a question can help determine the intended topic of the question (Column 15, lines 47-53, "In some examples, digital assistant client module 229 can provide the contextual information or a subset thereof with the user input to DA server 106 to help infer the user's intent. In some examples, the digital assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. Contextual information can be referred to as context data.").
Prokhorov, Dahir, and Gruber are considered to be analogous to the claimed invention because they are in the same field of voice controllers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov in view of Dahir to incorporate the teachings of Gruber and use context associated with the user to select the topic of a question.  Doing so would assist in determining the intended topic of the question.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657